Citation Nr: 1210867	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  08-09 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel







INTRODUCTION

The Veteran served on active duty from April 1987 to July 1987, and from September 1988 to June 1990.  The DD Form 214 for the Veteran's second period of active duty service reflects that he was discharged for "misconduct - commission of [a] serious offense," but his character of discharge was general discharge under honorable conditions. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington denied service connection for lumbar disc disease and status post lumbar disc surgery with fusion and laminectomy at L5-S1, bilateral hearing loss, and tinnitus.  The Veteran filed a timely notice of disagreement (NOD) in October 2006 with respect to all three issues.  

In a September 2007 rating action, the RO in Indianapolis, Indiana granted service connection for tinnitus (10%, from March 14, 2006).  The Veteran has not filed a notice of disagreement with the rating or effective date assigned to this now service-connected disability.  Thus, no claim regarding the Veteran's tinnitus is in appellate status before the Board at this time.  

The statement of the case issued in March 2008 included only the issue of entitlement to service connection for a lumbosacral spine disability.  In an August 2008 statement, the Veteran withdrew his claim for service connection for hearing loss.  Thus, the only issue that is currently in appellate status before the Board at this time is the Veteran's claim for service connection for a lumbosacral spine disability.  [Due to the location of the Veteran's current residence, jurisdiction of his appeal has been transferred to the RO in Indianapolis, Indiana.]  

Further review of the claims folder indicates that, on the April 2008 VA Form 9, the Veteran requested a hearing at the RO before a Hearing Officer.  However, in the August 2008 statement, the Veteran withdrew his hearing request.  Accordingly, the Board will proceed to adjudicate the issue on appeal.  38 C.F.R. § 20.704(e) (2011).

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to a final adjudication of the issue on appeal.

The Veteran contends that he injured his back in 1990 during service while stationed in Panama.  In this regard, the Board notes that service treatment records (STRs) show that, in December 1988, the Veteran sought treatment for complaints of low back pain, a sore throat, and a cough with sputum.  A physical examination of the Veteran's back demonstrated tenderness to palpation, decreased range of motion, and ridged back muscles.  A possible viral infection was assessed.  

In February 1989, the Veteran injured his back after swinging an axe.  He complained of pain that radiated to his right thigh but denied a history of chronic back pain.  Upon physical examination, there was tenderness on palpation.  The Veteran would not cooperate with range of motion testing, but could sit and squat down to tie his shoes.  Straight leg raising was 90 degrees bilaterally.  The Veteran would not move his legs voluntarily, but could wiggle his toes.  The assessment was "supratentorial disorder and somatic expression thereof with probable acute need to go home and lie down."  No organic pathology was found.

On April 30, 1990, the Veteran complained of back pain following a reported injury two days earlier.  He related a history of back pain of two years' duration.  A small wound on the upper back was noted.  X-rays were negative.  The impression was contusion.  

A May 1, 1990 follow-up note shows that the Veteran complained of back and neck pain.  He reportedly had been thrown against a chair a few days earlier.  He also complained of parasthesis of his left upper extremity.  There was tenderness to palpation of C7 and T1.  X-rays were normal.  No diagnosis was given.  On May 5, 1990, the Veteran received emergency care for pain in the interscapular area.  X-rays were normal.  The assessment was back pain.  The Veteran was reevaluated on May 8, 1990, at which time he reported minimal improvement but denied paresthesis.  There was tenderness to palpation at T3-T4.  A neurological examination was normal.  The assessment was contusion to the back.  The Veteran was placed in a soft cervical collar.

A May 15, 1990 "Chapter" examination contains an abnormal clinical evaluation of the spine.  The clinician noted that there was right trapezius tenderness with reduced active range of motion and strength secondary to discomfort.  The diagnosis was skeletal muscular strain improving with treatment from physical therapy.  The Veteran denied recurrent back pain on the accompanying medical history report.

On May 25, 1990, the Veteran was treated for pain in his neck and back.  At that time, he mentioned the back injury that had occurred two years earlier.  There was marked impairment in range of motion of all spheres secondary to pain and stiffness.  There was a profound spasm in the right trapezius with tenderness to palpation.  There was also tenderness to the midline at T2, T3 and mild posterior lower cervical tenderness.  A motor examination was normal.  There was diminished light touch sensation at C5, C6.  Deep tendon reflexes were normal.  X-rays were normal.  The assessment was rule out upper cervical/thoracic spine injury.  A hard cervical collar was prescribed.  

On May 28 and 29, 1990, the Veteran received emergency care.  He reported that his legs, right arm, and right shoulder felt numb shortly before he fell to the floor.  He also complained of a muscle spasm in his upper back and neck.  The clinician noted that the Veteran had a collar on his neck that was reportedly "from an old problem."  The initial assessment was back and shoulder spasms, but was later noted to be history of chronic cervical spine pain.

A May 30, 1990 neurosurgical consultation record contains a diagnosis of "probabl[e] [herniated cervical disc and herniated lumbar disc]."  The doctor prescribed cervical traction and noted that a myelogram would be requested if there was no improvement.  The Veteran was discharged two weeks later.  
According to post-service medical records, the Veteran was treated for low back pain in March 1997 after injuring his back at work.  There was a conflicting story as to what had triggered his most recent acute episode.  He gave a prior history of back problems, to include an incident one year earlier that had lasted 4-6 weeks, but denied any recent problems.  The diagnosis was acute annular tear, lumbosacral spine.  Upon follow-up a few days later, the Veteran described a history of low back pain going back as far as 1991 when he was told that he had a herniated disc.  He was also seen in 1993 and described a "pelvic bone pushing inward."  There was palpable tenderness in the low back area at approximately L5-S1 at midline, which radiated diffusely to the right side where there was tenderness just above the right buttock.  There was also sciatic notch tenderness.  Straight leg raising was negative bilaterally except for low back pain.  Range of motion was highly compromised with forward flexion to 20 degrees.  Extension was negligible and very painful.  Motor and sensory examinations were normal.  The diagnosis was acute mechanical low back pain due to annular tear.  

A March 1997 MRI revealed minimal posterior facet degenerative changes L4-L5 and L5-S1 level and minimal dehydration of the L4-5 disc and loss of disc height consistent with early degenerative change.

In April 1997, the Veteran reported that he started having problems with his back in 1990 when he fell during a fight and developed upper and lower back pain.  He was reportedly diagnosed with a herniated disc, which he claimed was confirmed by magnetic resonance imaging (MRI).  He stated that the pain persisted for about a year, then went away completely.  He was "okay" until the previous year when the pain gradually came back and became significantly worse at work.  He worked at a warehouse, and his job involved "a lot of lifting."  He underwent a facet joint block L4-L5 and L5-S1 on the right.

A May 1997 treatment record shows that the Veteran had attended several sessions of physical therapy.  He continued to complain of significant pain confined to the lower lumbar region.  He was released to work in July 1997.  In the following month, he reported that he had injured his back again while lifting at work.  The diagnosis was degenerative disc disease with secondary changes in the facet joints and muscle strain/sprain.  In November 1997, the Veteran underwent a discography of L3-4, L4-5, and L5-S1.

In January 1998, the Veteran underwent an L5-S1 discectomy.  The diagnosis was discogenic pain syndrome at the L5-S1 level; confirmed segmental instability; and contained disc herniation at the L5-S1 level.  A post-surgical CT scan revealed postoperative changes L5-S1 with cages in good position and a small piece of bone adjacent to the left L5 nerve root that did not impinge on the nerve root.

The Veteran again received back treatment in April 2005.  The diagnosis of probable pseudoarthrosis L5-S1 status post PLIF with Ray cages (and iliac bone grafting) was confirmed by MRI.  In June 2005, he underwent a lumbar discography L3-4 and L4-5.

An August 2006 VA examination report shows that the Veteran stated that he had injured his back in 1990 during a bar fight.  He related problems with low back pain and stiffness off and on afterwards.  He also reported injuring his back at work in 1997, after which he developed chronic back problems.  He complained of chronic low back pain that was aching in nature, as well as stiffness and dysmobility.  The pain radiated down both lower extremities into his feet.  He also noted diffuse numbness and tingling with weakness and fatigability in both lower extremities, as well as intermittent erectile dysfunction.  He wore a back brace and used a cane to walk.  The examiner diagnosed lumbar disc disease and status post lumbar disc surgery with fusion and laminectomy at L5-S1; chronic psychogenic lumbosacral spine pain; and wedge compression fracture at T12 of undetermined age.  The examiner stated that he could not provide a nexus opinion without resorting to speculation because the claims was not available for review.

An October 2007 VA examination report shows that the Veteran complained of back pain since 1992.  The examiner reviewed the history that the Veteran gave during the August 2006 examination.  In addition, the examiner reviewed the claims file (to include the STRs) and administered a detailed examination.  The examiner opined that the Veteran's low back disability was not caused by, or was a result of, an injury during service but rather was caused by a work-related injury sustained in 1997, which resulted in bulging of the L5-S1 disc.  The examiner explained that there was no mention of back problems after the Veteran's discharge until 1997.  

A May 2008 VA examiner reiterated these opinions.  In this regard, the Board acknowledges that both the October 2007 and May 2008 VA examiners reviewed the claims file.  Significantly, however, the examiners do not appear to have considered the Veteran's contentions that he has experienced back problems since the in-service accident.  See March and April 1997 private treatment records (in which the Veteran stated that his back had bothered him since the in-service accident).  Rather, the examiners seemed to rely on the absence of pertinent complaints in medical treatment records from 1990 to 1997.  Accordingly, the Board finds that the October 2007 and May 2008 VA examiners' opinions are deficient and, therefore, not probative.  

Another remand of this issue is, thus, necessary for a new and pertinent VA examination-one in which the examiner takes into consideration the Veteran's competent contentions of continuity of back symptomatology.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet App 303 (2007).

In addition, there are outstanding records that need to be obtained.  The Veteran has referenced back treatment that he purportedly received at the VA medical facilities in Evansville, Indiana and in Marion, Indiana (of the VA Northern Indiana Healthcare System).  The claims file does not contain treatment records for either facility.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding records of back treatment that the Veteran may have received at the VA medical facilities in Evansville, Indiana and in Marion, Indiana (of the VA Northern Indiana Healthcare System) from March 2005 to the present.  All such available records should be associated with the Veteran's claims folder.  

2. Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any lumbar spine disability that he may have.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be annotated in the examination report.  All necessary tests should be conducted, and all pertinent pathology should be annotated in the evaluation report.  

In addition, the examiner should provide an opinion as to whether it is at least as likely as not, i.e. 50 percent or greater probability, that any currently diagnosed lumbar spine disability had its clinical onset in service or is otherwise related to the Veteran's active duty-including the in-service episodes of treatment for low back pain that the Veteran received between December 1988 and May 1990.  Also, the examiner should address the effect, if any, of the post-service injuries that the Veteran sustained to his back on any currently-diagnosed back disability.  In answering these questions, the examiner should address the relevant service treatment records as well as the Veteran's competent assertions of continued back pain since the in-service injury.  

A full and complete rationale is required for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

